
	

114 HR 4759 IH: To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to pay costs relating to the transportation of certain deceased veterans to veterans’ cemeteries owned by a State or tribal organization.
U.S. House of Representatives
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4759
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2016
			Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to pay costs
			 relating to the transportation of certain deceased veterans to veterans’
			 cemeteries owned by a State or tribal organization.
	
	
		1.Transportation of deceased veterans to veterans’ cemeteries
 (a)In generalSection 2308 of title 38, United States Code, is amended— (1)in the section heading, by adding at the end the following: or a veterans’ cemetery; and
 (2)in subsection (a)— (A)by striking cemetery. and inserting cemetery or a covered veterans’ cemetery.; and
 (B)by striking to the national cemetery and inserting to the national cemetery or the covered veterans’ cemetery, as the case may be,; and (3)by adding at the end the following new subsection:
					
 (c)covered veterans’ cemetery definedIn this section, the term covered veterans’ cemetery means, with respect to a deceased veteran described in subsection (b), a veterans’ cemetery owned by a State or a tribal organization (as defined in section 3765(4) of this title) in which the deceased veteran is eligible to be buried..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by striking the item relating to section 2308 and inserting the following new item:
				
					
						2308. Transportation of deceased veterans to a national cemetery or a veterans’ cemetery..
			
